DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-26 allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner first notes for the record that the claims are not directed to an abstract idea, as the independent claims recite steps of actuating flight control apparatuses to cause an aircraft to travel along a trajectory.
Regarding the prior art, the closest prior art found in a search is McCusker (8,332,083) and Balasubramanian et al. (2018/0357693).
McCusker et al. teaches the equivalent of the claimed “confidence interval” that specifies a “spatial volume” for which an aircraft “is maneuverable without a pre-planned path but that the aircraft is not able to leave or is able to leave only at predefined locations”, as seen in the teachings of the containment zone with specific exit points described in col.7, particularly lines 15025 and shown FIG. 5 of McCusker et al. as shown below.

    PNG
    media_image1.png
    497
    901
    media_image1.png
    Greyscale

Exhibit #1: FIG. 5 of McCusker et al.

	However, McCusker et al. does not teach or render obvious the claimed “confidence interval” that specifies a “spatial volume” for which an aircraft is maneuverable without a pre-planned path “but that the aircraft is not able to leave or is able to leave only at predefined locations”. The containment zone of McCusker et al. has exit options (see Exhibit #1) above, but these are not “predefined locations” where an exit is allowed but are instead merely indications of a trajectory an aircraft may take to exit a containment zone, where an aircraft may exit a climb to then travel along an exit option, but where there are no specific or “predefined locations” of any part of a containment zone where an exit must occur. The Examiner also notes that the use of “parameters of the reference trajectory (RT) and parameters with regard to a permissible deviation of the aircraft from the reference trajectory (RT) and the confidence intervals” of the present application are not taught by McCusker et al., as McCusker et al. does not teach any “permissible deviation” from a trajectory.
Balasubramanian et al. teaches permitting a deviation from a preprogrammed route by a certain amount (Balasubramanian et al.; see P[0046]), however, these teachings are not related to any “spatial volume” as claimed in the present application, and Balasubramanian et al. does not make up for the deficiencies of McCusker et al. that are described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662